Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed November 05, 2021, has been entered and carefully considered.  Applicant amends claims 1, 3-7, 9, 12 and 14-17, of which, claims 1, 7 and 12 are independent claims. The Applicant cancels claims 2, 8, 10, 11 and 13. Claim 18 is newly added.


Claim Objections
Claim 1, 12 and 18 are objected to because of the following informalities.
Independent claims recites 
“a maximum number of at least one SRS resource per at least one SRS resource set” 
a plurality of SRS resource sets  (is it part of at least one resource set)
the SRS resource sets (is this belong to “the plurality of SRS resource sets)
one or more SRS resources (is it part of at least one SRS resource?)
a plurality of SRS resources (claim already defined at least SRS resource, one or more SRS resources)
Examiner recommend to review the independent claims to avoid any antecedent basis issues and to clarify the claim language. 
Further claim 18 recite “an SRS”, examiner noted that claim 1 already defined an SRS.
Examiner recommend to review to claim 18 to clarify the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0297639 A1) in view of Zhu et al. (US 2020/0343950 A1).
Regarding claim 1, Wang discloses a method for transmitting, by a terminal, a sounding reference signal (SRS) in a wireless communication system, the method comprising (Fig. 2 discloses the mechanism of transmitting by a terminal a sounding reference signal):
receiving, from the base station, configuration information including information related to a plurality of SRS resource sets, the SRS resource sets each comprising one or more SRS resources (Paragraph 0046 discloses in step 201, a terminal receives downlink control signalling carrying indication information sent by a base station.  The indication information in the downlink control ;
 and transmitting, to the base station, an SRS on a plurality of SRS resources based on the configuration information (Paragraphs 0048-0051 disclose the reference signal resource information includes one of: beam information, antenna port information, or time-frequency resource information. Transmitting a sounding reference signal from terminal to the base station through a reference signal resource. The information for indicating the receiving manner to the terminal is determined based on a sounding reference signal received by the base station). 
Wang does not disclose the mechanism of following limitation. 
Zhu discloses the mechanism of transmitting, to a base station, capability information including a maximum number of at least one SRS resource per at least one SRS resource set supported by the terminal  (Figs. 4-5, paragraphs 0078-0085 disclose transmitting to the base station from a terminal 102, indicator for grouping arrangement; Number of SRS resources; Number of SRS groups; SRS resources in each SRS group etc. As part of scheme A, SRS resources in a same group cannot be used for UL transmission simultaneously. Moreover, as part of scheme A, whether two SRS resources in two different groups (e.g., from different panels) may be used for UL transmission simultaneously depends on whether the two different groups share any TX components. If the two different groups share any TX components, UL transmissions for two SRS resources are signaled separately. For scheme B, all the SRS resources in a same SRS group may be transmitted simultaneously. Thus, for scheme B, a remote unit 102 may report correspondence between SRS groups and panels, for example P.sub.1={G.sub.1, G.sub.2} may mean that SRS and a coherency associated with the at least one SRS resource (fig. 4 discloses the method 400 includes the ability for transmitting 412 using only one SRS resource or also includes the ability for transmitting 414 using two (or more) SRS resources. The terminal 102 transmits constraints signaled to the base station and base station determine scheduling request indicator. transmitting information from a remote unit/terminal 102 may be different for different types of beamforming (e.g., analog beamforming, digital beamforming, and/or hybrid beamforming). The configuration of the remote unit 102 antennas may be signaled to a base unit 104 through RRC messages based on a grouping arrangement corresponding to the types of beamforming (Paragraphs 0075-0078)), determined based on the capability information (Figs. 4-5, paragraphs 0078-0085); wherein, based the plurality of SRS resources being included in different SRS resource sets, the SRS is transmitted simultaneously on the plurality of SRS resources (Paragraphs 0074-0079, 0080, 0082, 0088, 0093 disclose the mechanism of transmitting different SRS resources used for transmission simultaneously. Fig. 4 discloses the flow chart to disclose the mechanism of transmitting different SRS resources simultaneously or independently). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhu  to the modified system of Wang to provide an apparatus for determining information corresponding to beamforming, determines a grouping arrangement corresponding to a type of beamforming, wherein the type of beamforming includes analog beamforming, digital beamforming, hybrid beamforming, or some combination 

Regarding claim 12, claim 12 comprises substantially comprises similar limitation as cited in claim 1, claimed as a terminal that performs transmission of a sounding reference signal (SRS) in a wireless communication system, the terminal comprising: a radio frequency (RF) module for transmitting and receiving a radio signal; and a processor functionally connected to the RF module  (Fig 6 discloses terminal  comprises a processor 61 and memory 62, terminal comprises a transceiver or RF unit to perform the transmitting and receiving functions) to perform the steps as disclosed above in claim 1. 
Regarding claims 4 and 15,  Zhu discloses  wherein, based on the plurality of SRS resources are included in different SRS resource sets, the SRS is transmitted through frequency division multiplexing (FDM) (Paragraphs 0075-0079, 0080, 0082, 0093 disclose the mechanism of transmitting different SRS resources used for transmission simultaneously. Paragraph 0058 discloses the technique of wireless communication system 100 is compliant with the 3GPP protocol, wherein the base unit 104 transmits using an OFDM modulation scheme on the DL and the remote units 102 transmit on the UL using a SC-FDMA scheme or an OFDM scheme). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhu  to the modified system of Wang to provide an apparatus for determining information corresponding to beamforming, determines a grouping arrangement corresponding to a type of beamforming, wherein the type of beamforming includes analog beamforming, digital beamforming, hybrid beamforming, or some combination 
Regarding claims 3 and 14, Zhu discloses wherein the capability information further comprises at least one of a number of SRS resource sets, the number of SRS resources in each SRS resource set  (Figs. 4-5, paragraphs 0078-0085 disclose transmitting to the base station from a terminal 102, indicator for grouping arrangement; Number of SRS resources; Number of SRS groups; SRS resources in each SRS group etc. As part of scheme A, SRS resources in a same group cannot be used for UL transmission simultaneously. Moreover, as part of scheme A, whether two SRS resources in two different groups (e.g., from different panels) may be used for UL transmission simultaneously depends on whether the two different groups share any TX components. If the two different groups share any TX components, UL transmissions for two SRS resources are signaled separately. For scheme B, all the SRS resources in a same SRS group may be transmitted simultaneously. Thus, for scheme B, a remote unit 102 may report correspondence between SRS groups and panels, for example P.sub.1={G.sub.1, G.sub.2} may mean that SRS resources of SRS group 1 (G.sub.I) and SRS group 2 (G.sub.2) are transmitted from panel 1 (P.sub.1). In various embodiments, panels may be grouped based on SRS resources that cannot be transmitted together. Thus terminal transmit indication to base station regarding number of SRS resources in a resource set/group that are supported or not supported during uplink transmission simultaneously) on which the SRS can be simultaneously transmitted (Paragraphs 0074-0079, 0080, 0082, 0088, 0093 disclose the mechanism of transmitting different SRS resources used for transmission simultaneously. Fig. 4 discloses the flow chart to disclose the mechanism of transmitting different SRS resources simultaneously or independently). 

Regarding claim 18,  Wang discloses receiving, from the base station, configuration information including information related to a plurality of SRS resource sets, the SRS resource sets each comprising one or more SRS resources (Paragraph 0046 discloses in step 201, a terminal receives downlink control signalling carrying indication information sent by a base station.  The indication information in the downlink control signalling at least includes one of: information for indicating a receiving manner to the terminal, reference signal resource information referenced for calculating downlink scheduling information, reference signal resource information referenced for calculating uplink scheduling information, or allocation information of a resource block).
Wang does not disclose the mechanism of comparing. 
 Zhu discloses comparing a number of SRS resources included in each of the plurality of SRS resource sets configured by the configuration information with the number of SRS resources supported by the terminal (Paragraph 0072 discloses a remote unit 102 may have multiple panels with separate or shared transmitters. Paragraphs 0120-0122 discloses the set of information for the first scheme includes, in response to the type of beamforming including analog beamforming, information that indicates at least one sounding reference signal group, each sounding reference signal group of the at least one sounding reference signal group includes sounding reference signal ; and transmitting, to the base station, an SRS on a plurality of SRS resources included in at least one SRS resource set among the plurality of the SRS resource sets based on the comparison result (Paragraphs 0121-0122), wherein, the number of SRS resources included in each of the at least one SRS resource set among the plurality of the SRS resource sets is less than or equal to the number of SRS resources supported by the terminal (Paragraphs 0121-0122 disclose  the set of information for the second scheme includes information that indicates at least one sounding reference signal panel group, each sounding reference signal panel group of the at least one sounding reference signal panel group includes at least one sounding reference signal group, and a base unit is configured to determine a maximum number of one sounding reference signal group from the at least one sounding reference signal group of each sounding reference signal panel group. Base station receives a set of information from a remote unit. In various embodiments, the set of information includes a type of beamforming and corresponds to a grouping arrangement, and the type of beamforming includes analog beamforming, digital beamforming, hybrid beamforming). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhu  to the modified system of Wang to provide an apparatus for determining information corresponding to beamforming, determines a grouping arrangement corresponding to a type of beamforming, wherein the type of beamforming includes analog beamforming, digital beamforming, hybrid beamforming, or some combination .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Zhu et al. and further in view of Guo et al. (US 2017/0264409 A1).
Regarding claims 5 and 16,  Wang and Zhu does not disclose the mechanism of claims 5 and 16. In an analogous art, Guo discloses  wherein, based on the plurality of SRS resources being  included in same SRS resource sets, the SRS is transmitted through time division multiplexing (TDM) (Paragraph 0113 discloses the UE could send just sounding signal on one multi-cell SRS and the UE's all aggressor BSs detect from the same resource. Paragraph 0138 discloses The partition could be TDM, FDM, FDM or combination of them; and the indices of multi-cell SRS chances allocated to one BS.  The index information tells the BS that symbol number, frequency shift index and SRS signal sequence this BS should use for multi-cell SRS transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Wang and Zhu to provide the method comprises receiving, from a base station (BS), configuration information, determining a type of sounding reference signal (SRS) based on the configuration information, and transmitting, to the BS, an SRS based on the configuration information over at least one of a predetermined or a configured multi-cell SRS (MC SRS) resources configured by the BS, wherein the SRS includes a set of SRS sequences (Abstract, Guo). 

Claims 6 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Zhu et al. and further in view of Nishio et al. (US 2013/0170466 A1).
Regarding claims 6 and 17,  Zhu discloses capability information further comprises first index information for the at least one SRS resource set supported by the terminal (Figs. 4-5, paragraphs 0078-0085 disclose transmitting to the base station from a terminal 102, indicator for grouping arrangement; Number of SRS resources; Number of SRS groups; SRS resources in each SRS group etc. As part of scheme A, SRS resources in a same group cannot be used for UL transmission simultaneously. Moreover, as part of scheme A, whether two SRS resources in two different groups (e.g., from different panels) may be used for UL transmission simultaneously depends on whether the two different groups share any TX components. If the two different groups share any TX components, UL transmissions for two SRS resources are signaled separately. For scheme B, all the SRS resources in a same SRS group may be transmitted simultaneously), wherein the configuration information further comprises second index information for the plurality of SRS resource sets (Figs. 4-5, paragraphs 0078-0085 disclose for scheme B, a remote unit 102 may report correspondence between SRS groups and panels, for example P.sub.1={G.sub.1, G.sub.2} may mean that SRS resources of SRS group 1 (G.sub.I) and SRS group 2 (G.sub.2) are transmitted from panel 1 (P.sub.1). In various embodiments, panels may be grouped based on SRS resources that cannot be transmitted together. Thus terminal transmit indication to base station regarding number of SRS resources in a resource set/group that are supported or not supported during uplink transmission simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhu  to the modified system of Wang to provide an apparatus for determining information corresponding to beamforming, determines a 

The combination of Wang and Zhu don’t disclose wherein the first index information and the second information are mapped according to a preset rule.
In an analogous art, Nishio discloses wherein the first index information and the second information are mapped according to a preset rule (Paragraphs 0038, 0075 disclose the A-SRS transmission rule configuration information illustrated in FIG. 5 is reported to terminal 200 from base station 100, A-SRS is mapped to the first SRS resources defined by SRS resource configuration 1 described above, when the format identification information on DCI indicates DCI format 0.  Meanwhile A-SRS is mapped to the second SRS resources defined by SRS resource configuration 2 described above, when the format identification information on DCI indicates DCI format 1A. Thus based on the A-SRS transmission rule configuration information, combinations each include the identification information on one of the plurality of control information formats (i.e., DCI formats) and the parameters corresponding to the identification information on the control information formats are configured for configuration target terminal 200). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nishio to the modified system of Wang and Zhu to provide a communication apparatus and a communication method that allow flexibly configuring resources used for transmission of reference signals while limiting an increase in the number of bits used in a request for the transmission of reference signals (Abstract, Nishio).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0297639 A1) in view of Chen (US 2020/0205082 A1) 
Regarding claim 7, Wang discloses a method for transmitting, by a terminal, a sounding reference signal (SRS) in a wireless communication system, the method comprising (Fig. 2 discloses the mechanism of transmitting by a terminal a sounding reference signal):
receiving, from a base station, configuration information comprising information related to a plurality of SRS resource sets, the SRS resource sets each comprising one or more SRS resources (Paragraph 0046 discloses in step 201, a terminal receives downlink control signalling carrying indication information sent by a base station.  The indication information in the downlink control signalling at least includes one of: information for indicating a receiving manner to the terminal, reference signal resource information referenced for calculating downlink scheduling information, reference signal resource information referenced for calculating uplink scheduling information, or allocation information of a resource block); and transmitting, to the base station, an SRS on a plurality of SRS resources based on the configuration information (Paragraphs 0048-0051 disclose the reference signal resource information includes one of: beam information, antenna port information, or time-frequency resource information. Transmitting a sounding reference from terminal to the base station). 
Wang does not disclose the mechanism of following limitation. 
In analogous art, Chen discloses  transmitting, to a base station, capability information comprising (Fig. 1 discloses a terminal transmit uplink signal to the network device (base station), a terminal device will use different beams to send SRS signals on multiple SRS resources. The uplink signal comprising the target uplink signal may be a Physical Uplink Shared Channel  a mapping relationship between SRS resource sets and a phase-tracking reference signal (PT-RS) port  (Figs. 1-2 disclose the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal may refer to that the network device and the terminal device have agreed in advance or the network device has configured that some indication way belongs to a specific uplink signal)  and index information for the PT-RS port mapped to the plurality of SRS resource sets (Paragraph 0069 discloses indexing information of SRS resources set. Paragraph 0081 discloses determining, by the terminal device, the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal, includes: the terminal device determines SRS resource indication information corresponding to a first PUSCH as SRS resource indication information corresponding to the PTRS, wherein a demodulation reference signal (DMRS) for demodulating the first PUSCH has an association relationship with the PTRS), wherein, based on the plurality of SRS resource sets sharing a specific (PT-RS) port, dedicated demodulation reference signal (DM-RS) port groups are associated with specific PT-RS port (Paragraph 0081, 0110, 0130 discloses determining, by the terminal device, the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal, includes: the terminal device determines SRS resource indication information corresponding to a first PUSCH as SRS resource indication information corresponding to the PTRS, wherein a demodulation reference signal (DMRS) for demodulating the first PUSCH has an association relationship with the PTRS.  It should be understood that the association relationship may be a corresponding relationship configured at a network side, for example, each PTRS port corresponds to one DMRS port.  The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Wang to provide a method for transmitting SRS resource indication information for indicating a SRS resource and the network device may preconfigure that a set of independent power control parameters corresponds to different SRS resources (Abstract, Chen). 
Regarding claim 9, Chen discloses wherein, in the mapping relationship, one or more SRS resources included in the same SRS resource set are mapped to the same PT-RS port (Paragraph 0067, 0081, 0110, 0130 discloses determining, by the terminal device, the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal, includes: the terminal device determines SRS resource indication information corresponding to a first PUSCH as SRS resource indication information corresponding to the PTRS, wherein a demodulation reference signal (DMRS) for demodulating the first PUSCH has an association relationship with the PTRS.  It should be understood that the association relationship may be a corresponding relationship configured at a network side, for example, each PTRS port corresponds to one DMRS port.  The association relationship may further be an association relationship in spatial parameters, i.e., a DMRS and the PTRS are quasi-co-location in spatial parameters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Wang to provide a method for transmitting SRS resource indication information for indicating a SRS resource and the network device may preconfigure that a set of independent power control parameters corresponds to different SRS resources (Abstract, Chen). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 12 have been considered but are moot because the new ground of rejection has cited to disclose the amended limitation from updated sections of cited prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang (US 20190372805 A1) discloses a method performed by a terminal for transmitting an SRS.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413